Title: To Benjamin Franklin from François Bordot, 27 February 1779
From: Bordot, François
To: Franklin, Benjamin


honourable Sir,
Rochelle, february 27, 1779./.
The french frigate Courageuse is now off l’Isle-day, with an English Six and twenty gun Privateer, which she took few days ago about these Coasts. The fight is reported to have been desperate; but the particulars, and loss of People on each Side, are not yet known here.
I have the honour to be with great respect, honourable Sir, Your most obedient & most humble Servant,
F. Bordot.
Dr. franklin
 
Notation: Bordod. La Rochelle 27. fr. 1779.
